         Case 7:18-cv-03236-NSR Document 24 Filed 10/08/18 Page 1 of 2



                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

664 Chestnut Ridge Road                       c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                      500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                          Teaneck, NJ 07666
Fax: (845) 352-0481                          Tel: (201) 928-1100

                                         October 8, 2018


The Honorable Judge Nelson S. Roman
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

   Re: 7:18-cv-03236-NSR Plaintiff’s Pre-motion Request to File a Motion for Leave to
   File a Second Amended Complaint to Correct Exhibit

Dear Judge Roman:

         Kevin T. Conway represents Plaintiff in the above captioned matter. This matter was
initially filed as a John Doe against the Internet subscriber assigned the referenced IP address
[CM/ECF 1]. Following this Court granting Plaintiff leave to serve a third party subpoena prior
to a rule 26(f) conference to learn the Defendant’s identity [CM/ECF 8], Plaintiff received the
identity of the Internet subscriber assigned the referenced IP address. Following some
independent investigation, Plaintiff determined that good cause existed to name the Internet
subscriber as a defendant in this matter. However, due to an inadvertent error, the incorrect
Exhibit “B” was attached to the Amended Complaint. For the reasons set forth below, Plaintiff
requests leave to file a Motion for Leave to File a Second Amended Complaint to correct Exhibit
“B”.

        Federal Rule of Civil Procedure 15 supplies the legal standard applicable to a motion to
amend the complaint. Under Rule 15(a)(1), a party may amend its complaint once as a matter of
course 21 days after serving it or 21 days after a responsive pleading. Where, as here, a plaintiff
has used its one "matter of course" amendment, "a party may amend its pleading only with the
opposing party's written consent or the court's leave." Fed. R. Civ. P. 15(a)(2). "The court should
freely give leave when justice so requires." Id. Where a plaintiff has presented underlying facts
or circumstances that may warrant relief, the plaintiff “ought to be afforded an opportunity to test
his claim on the merits,” and the Federal Rules require district courts to “freely grant” leave to
amend unless the plaintiff’s request to amend is made for an improper purpose. See Foman v.
Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or declared reason—such as
undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure


                                                 1
         Case 7:18-cv-03236-NSR Document 24 Filed 10/08/18 Page 2 of 2



deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
of allowance of the amendment, futility of amendment, etc.—the leave [to amend] sought should,
as the rules require, be ‘freely given’”); In re Gallaudet, 40 B.R. 828, 830 (Bankr. D. Vt. 1984)
(“unless there is a substantial reason to deny leave to amend, the discretion of the district court is
not broad enough to permit denial”).

        Here, as an inadvertent error the incorrect Exhibit “B” was attached to the Amended
Complaint [CM/ECF 20]. Because the claims Plaintiff will bring in the Second Amended
Complaint against the Internet subscriber will be identical to the claims brought in the first
Amended Complaint, Plaintiff has “just terms” for obtaining leave to amend the complaint to
correct Exhibit “B”.

       Plaintiff has not yet served the Amended Complaint with the incorrect Exhibit “B”, no
defendant has otherwise entered an appearance, and there will be no prejudice to the prospective
party defendant in granting leave to file the above-referenced motion.

        For the foregoing reasons, this Court should permit Plaintiff to file a Motion for Leave to
File a Second Amended Complaint to correct Exhibit “B”.

                                                      Respectfully submitted,

                                              By:     /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      664 Chestnut Ridge Road
                                                      Spring Valley, New York 10977-6201
                                                      T: 845-352-0206
                                                      F: 845-352-0481
                                                      E-mail: ktcmalibu@gmail.com
                                                      Attorney for Plaintiff




                                                  2
